UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ELVIN GENAO,
                               Plaintiff,                      1:20-CV-2840 (CM)
                      -against-
                                                               ORDER OF DISMISSAL
POLICE SERVICE AREA 6,                                         UNDER 28 U.S.C. § 1651

                               Defendant.

COLLEEN McMAHON, Chief United States District Judge:

          Plaintiff brings this action pro se. He has not paid the relevant fees or applied to proceed

without prepayment of fees, that is, in forma pauperis (“IFP”), to bring this action. By order dated

June 5, 2019, the Court barred Plaintiff from filing any new civil action in this Court IFP without

first seeking and obtaining from the Court leave to file. See Genao v. Saint Pauls Church, ECF

1:19-CV-2704, 6 (S.D.N.Y. June 5, 2019). Because Plaintiff has not paid the relevant fees, it appears

that he wishes to proceed IFP. Plaintiff has not sought leave to file. The Court therefore dismisses

this action without prejudice for Plaintiff’s failure to comply with the June 5, 2019 order.

          The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on the

docket.

          The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not

be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf. Coppedge

v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates good faith

when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:      April 8, 2020
            New York, New York

                                                              COLLEEN McMAHON
                                                          Chief United States District Judge
